Title: From Alexander Hamilton to John Jay, 18 December 1792
From: Hamilton, Alexander
To: Jay, John



Philadelphia Decembr 18. 1792
My Dear Sir

Your favours of the 26 of November & 16 instant have duly come to hand. I am ashamed that the former has remained so long unacknowleged; though I am persuaded my friends would readily excuse my delinquencies could they appreciate my situation. Tis not the load of proper official business that alone engrosses me; though this would be enough to occupy any man. Tis not the extra attentions I am obliged to pay to the course of legislative manoevres that alone add to my burthen and perplexity. Tis the malicious intrigues to stab me in the dark, against which I am too often obliged to guard myself, that distract and harrass me to a point, which rendering my situation scarcely tolerable interferes with objects to which friendship & inclination would prompt me.
I have not however been unmindful of the subject of your letters. Mr. King will tell you the state the business was in. Nothing material has happened since. The representation will probably produce some effect though not as great as ought to be expected. Some changes for the better I trust will take place.
The success of the Vice President is as great a source of satisfaction as that of Mr Clinton would have been of mortification & pain to me. Willingly however would I relinquish my share of the command, to the Antifoederalists if I thought they were to be trusted—but I have so many proofs of the contrary as to make me dread the experience of their preponderancy. Yr. note to Mrs. Gibbons has been sent.
Very respectfully & Affecly   D Sir   Yr Obed serv

A Hamilton
The Honble J Jay

